Citation Nr: 1633290	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  11-33 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected bilateral disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1985 to March 1991. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

An October 2007 rating decision denied service connection for a low back disability and a right knee disability.  In December 2007, the Veteran requested reconsideration of the October 2007 rating decision.  An April 2009 rating decision, in pertinent part, continued denials for service connection for a low back disability and a right knee disability.  The Veteran disagreed with these denials and such forms the basis of the present appeal.

Since the most recent adjudication of the claims on appeal herein, in a November 2011 statement of the case, additional evidence has been associated with the record, including VA treatment records associated with the record within Virtual VA in April 2012.  Neither the Veteran nor her representative waived review of this additional evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2015).  However, in light of the favorable decision below, for entitlement to service connection for low back disability and a right knee disability, there is no need to remand these issues for the additional evidence to be considered by the AOJ. 

The Board acknowledges that the issue of whether the AOJ properly reduced the evaluation assigned for residuals of a fracture of the distal right radius from 30 percent to 10 percent effective September 1, 2011, has been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on this issue.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

The issues of increased evaluations for bilateral pes planus and status post bunionectomy of the right foot have been raised by the record, in a July 2015 application for benefits, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran's low back disabilities, best characterized as degenerative changes at the L3-4 and L4-5 levels and facet arthrosis at the L4-5 level, are proximately due to, or the result of, the Veteran's service-connected bilateral pes planus.

2.  The Veteran's right knee disability, best characterized as post arthroscopy of the right knee for meniscal tear with osteoarthritis, is proximately due to, or the result of, the Veteran's service-connected bilateral pes planus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative changes at the L3-4 and L4-5 levels and facet arthrosis at the L4-5 level have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2.  The criteria for service connection for post arthroscopy of the right knee for meniscal tear with osteoarthritis have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In this decision, the Board grants service connection for a low back disability and a right knee disability.  This represents a complete grant of these issues on appeal.  Therefore, VA's duties to notify and assist are rendered moot and no further discussion of such is necessary.  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

When the Veteran submitted her August 2006 claims of service connection for a low back disability and a right knee disability, she asserted that service connection was warranted as secondary to her service-connected bilateral feet disabilities.  As noted previously, in addition to service connection on a direct-incurrence basis, service connection may also be granted on a secondary basis for disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310.  Service connection for bilateral pes planus was granted effective from March 23, 1991, and bunion, left foot, and status post bunionectomy, right foot, were both granted effective December 28, 2007. 

The Veteran satisfies the existence of present disability service connection element with regard to her low back.  A November 2006 VA examination report noted degenerative changes at L3-4 and L4-5 levels with facet arthrosis of the lumbar spine.  November 2006 private imaging noted transitional lumbosacral and thoracolumbar vertebra, degenerative changes at the L3-4 and L4-5 levels and facet arthrosis at the L4-5 level.  Thus, the Board finds that current disability, best characterized as degenerative changes at the L3-4 and L4-5 levels and facet arthrosis at the L4-5 level, has been demonstrated.

The Veteran satisfies the existence of present disability service connection element with regard to her right knee.  The November 2006 VA examiner diagnosed right knee meniscal degeneration with tricompartmental osteoarthritis.  November 2006 private imaging noted meniscal degeneration without evidence of tear, tricompartmental osteoarthritis and intact Baker's cyst.  An April 2010 private medical record noted right knee pain, medial meniscal tear, and mixed connective tissue disorder.  Another April 2010 private medical record noted a postoperative diagnosis of medial meniscal tear right knee with grade 3 chondromalacia medial femoral condyle.  A July 2010 private medical record documented status post arthroscopy of the knee for meniscal tear.  Thus, the Board finds that current disability, best characterized as status post arthroscopy of the right knee for meniscal tear with osteoarthritis, has been demonstrated.

As noted above, the Veteran was afforded a VA examination in November 2006.  The November 2006 examiner provided an opinion, which stated in part, the Veteran's right knee meniscal degeneration with tricompartmental osteoarthritis was at least as likely as not secondary to chronic gait alteration secondary to the pain in the right foot.  The November 2006 VA examiner also found the Veteran's degenerative changes at L3-4 and L4-5 levels with facet arthrosis of lumbar spine was at least as likely as not secondary to chronic gait alteration.  The examiner stated that chronic gait alteration lead to altered joint mobility which in turn lead to early degenerative changes within the joints of the lower extremities and in the spine.  The November 2006 examiner also diagnosed bilateral pes planus and stated that radiographs showed arthritis of first MTP (metatarsophalangeal) joints bilaterally with significant soft tissue swelling of right forefoot and post-surgical changes.  The November 2006 VA examiner also reported, in part, that that Veteran was diagnosed with pes planus bilaterally in 1990, that she developed a bunion secondary to the pes planus on the right foot and she underwent surgery for that a few years back and ever since she had been getting recurrent complications and that she had undergone at least six surgeries on the right foot.   

Additionally, an October 2008 VA examiner also noted bilateral pes planus and stable minimal degenerative changes along with prior bunionectomy of the first metatarsal bone on the right side.  The October 2008 VA examiner also documented status post bunionectomy on the right side with subsequent multiple surgeries needed for problems arising from the initial surgery and further noted the Veteran had problems with bunions during service.  Such is supportive of the November 2006 VA examiner's opinion.  Furthermore, a January 2012 peripheral nerves examination report also noted the Veteran did not have a normal gait.  More recently, a February 2012 VA treatment record listed, in pertinent part, active problems abnormality of gait and difficulty in walking.  These findings are also supportive of the November 2006 VA examiner's opinion.  

Thus, in consideration of the evidence of record, the Board finds the November 2006 VA opinion probative as the November 2006 examiner reviewed the claims file and provided an opinion with an adequate rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Moreover, as discussed above, such is supported by additional evidence of record and notably, there is no opinion of record to the contrary.

Thus, in consideration of the evidence of record and resolving any reasonable doubt in the Veteran's favor, the Board finds that the Veteran's low back disability, best characterized as degenerative changes at the L3-4 and L4-5 levels and facet arthrosis at the L4-5 level, and her right knee disability, best characterized as post arthroscopy of the right knee for meniscal tear with osteoarthritis, are proximately due to or a result of her service-connected bilateral pes planus.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As noted above, service connection for bilateral pes planus, was established effective March 23, 1991.  Accordingly, the evidence of record supports service connection for degenerative changes at the L3-4 and L4-5 levels and facet arthrosis at the L4-5 level, and post arthroscopy of the right knee for meniscal tear with osteoarthritis.


ORDER

Service connection for degenerative changes at the L3-4 and L4-5 levels and facet arthrosis at the L4-5 level, as proximately due to, or caused by, service-connected bilateral pes planus, is granted.

Service connection for post arthroscopy of the right knee for meniscal tear with osteoarthritis, as proximately due to, or caused by, service-connected bilateral pes planus, is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


